Title: To George Washington from Samuel Hodgdon, 18 December 1783
From: Hodgdon, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia 18th Decemr 1783
                        
                        Inclosed you have Capt. King’s duplicate receipt for the boxes given him in charge for your Excellency, they
                            have been carefully put on board his Vessell and I hope will come safely and speedily to hand—The other things are putting
                            up with the greatest care and will probably be on their way to Morrow. With every sentiment of respect I have the honour
                            to be Your Excellencies Most Obedient servant 
                        
                            Saml Hodgdon
                            Asst Q. Master
                        
                     Enclosure
                                                
                            
                                Philada Decr 18th 1783
                            
                            Recd of Saml Hodgson Esqr. A. Q. Mr four Cases mark’d for his Excellency Genl Washington which I am to
                                deliver to him or his orders on my arrival at Alexandria or George Town, duplicate sign’d of same tenor &
                                date.
                            
                                John King
                            
                        
                        
                    